
	

114 HR 2018 IH: To ensure that the Metropolitan Washington Airports Authority complies with auditing standards.
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2018
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To ensure that the Metropolitan Washington Airports Authority complies with auditing standards.
	
	
 1.Auditing standards requirementNo Federal funds may be made available to the Metropolitan Washington Airports Authority unless the Secretary of the Department of Transportation certifies that the Metropolitan Washington Airports Authority is complying with appropriate auditing standards.
		
